UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7083


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CURTIS L. HAYES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:94-cr-00180-1)


Submitted:    October 23, 2008              Decided:   November 17, 2008


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis L. Hayes, Jr., Appellant Pro Se.         John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Curtis   L.   Hayes,   Jr.,    appeals    the   district    court’s

order denying reconsideration of its order denying Hayes’ motion

under 18 U.S.C. § 3582(c) (2006).             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.              United States v. Hayes,

No. 3:94-cr-00180-1 (S.D. W. Va. May 21, 2008).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials      before   the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2